Title: To Thomas Jefferson from Pendleton District, S.C., 16th Regiment, 4 May 1801
From: Pendleton District, S.C., 16th Regiment
To: Jefferson, Thomas


               
                  South Carolina Pendleton District 4th. May 1801
               
               To Thomas Jefferson President of the United States
               Sir, after public authority having pronounced you our chief magistrate, It would be doing injustice to our feelings (governed as we are by principals of Freedom and Public Liberty) to surpress the lively sensations created thereby. In this circumstance alone to find what has been so long long anticipated, and so ardently wished for realized in your Election—To see at once so able and willing an advocate for our common cause, placed at the head of our Government, affords us no small satisfaction, and whose elevation of soul has not only raised him above the oppressions of his fellow Citizens, but stands ready to aid and assist them in warding off the strokes of aristocracy and Tyrannical power—We desire Sir, to assure yourself that there is no hearts higher and more in unison for your person and cause you support than we the people of this Regt. in defence of which we are ready to risque our lives and fortunes
               
               That you may long continue in protecting, and preserving our Liberties and Constitution well understood, is the prayer of many
               The only acquaintance we have with you is through the medium of the public papers, Wherin truth, merit and Justice have suffered so much, and have been so distorted, disguised and perverted that it often remains difficult, and sometimes impossible for us to judge with precision between the great questions of right and wrong, had we not steadily in view too such men as appeared to stick nearest to our rights and natural Independence we should have been lost without hope—Among the many things that will fall under your province, we consider this as one of the greatest importance—to dispel the clouds that so frequently obscure the road to freedom—That we may no longer have to view the sum of our Liberties through a mirror muffled and shrouded—That we shall ever have a personal interview with you, is what few, or any of us dare expect, situate as we are remote from the seat of Government over which you have the honor to preside, but nevertheless you are the object of our choise, into whose hands we chearfully submit all the powers invested by the constitution
               Signed in behalf of Regt.
               
                  
                     E. Brown
                  
               
            